         Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 1 of 13                         FILED
                                                                                           2021 Jan-06 AM 10:33
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

    EDWIN MOORE ANDERSON,                        )
                                                 )
           Petitioner,                           )
                                                 )
    v.                                           )    Case No. 1:20-cv-00990-MHH-GMB
                                                 )
    CHERON NASH, Warden,                         )
                                                 )
           Respondent.                           )

                              MEMORANDUM OPINION

          This is an action for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Petitioner Edwin Moore Anderson filed this action without the help of a lawyer.

(Doc. 1). Mr. Anderson challenges the Bureau of Prisons’ calculation of his good

conduct time. Under 18 U.S.C. § 3624(b), good conduct time is time that a federal

prisoner may receive as a credit against a federal prison sentence to reduce the

overall length of a term of imprisonment. Mr. Anderson is serving an 18-month

term of imprisonment because he violated the terms of supervised release by using

illegal drugs. (Crim. Docs. 2, 13, 23). 1 Based on his calculation of his good conduct

time, Mr. Anderson believes the BOP should release him from prison well before




1
 Citations to “Crim. Doc.” reflect documents in Mr. Anderson’s criminal docket in this district,
United States of America v. Edwin Moore Anderson, 2:19-cr-00135-ACA-SGC.
     Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 2 of 13




his current release date of January 14, 2021. He asks for immediate release from

prison. (Doc. 1, pp. 6, 13, 15-17). 2

       The magistrate judge assigned to this case reviewed Mr. Anderson’s petition

and recommended that the Court dismiss the petition without prejudice based on Mr.

Anderson’s failure to exhaust his administrative remedies. (Doc. 10, pp. 3-6, 14).

Because the magistrate judge recognized that Mr. Anderson would not be able to

exhaust his administrative remedies before his release date, the magistrate judge

evaluated the merits of Mr. Anderson’s two arguments for additional good time

credit and rejected Mr. Anderson’s arguments. (Doc. 10, p. 6 n.1). The magistrate

judge advised the parties of their right to file objections to the report and

recommendation. (Doc. 10, pp. 14-15). To date, the Court has not received

objections.

       A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3)



2
  This § 2241 proceeding is Mr. Anderson’s second attempt to have this district court order the
Bureau of Prisons to re-calculate his good conduct time. Mr. Anderson asked his sentencing judge
for relief. (Crim. Doc. 27). The sentencing judge denied Mr. Anderson’s request for relief on June
30, 2020, 14 days before Mr. Anderson filed his petition in this habeas proceeding. (Crim. Doc.
45; Doc. 1).
                                            2
    Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 3 of 13




(“The district judge must consider de novo any objection to the magistrate judge’s

recommendation.”). Although § 636(b)(1) “does not require the [district] judge to

review an issue de novo if no objections are filed, it does not preclude further review

by the district judge, sua sponte or at the request of a party, under a de novo or any

other standard.” Thomas v. Arn, 474 U.S. 140, 154 (1985). That is because for

dispositive issues, like habeas petitions, “the ultimate adjudicatory determination is

reserved to the district judge.” United States v. Raddatz, 447 U.S. 667, 675 (1980).

      The magistrate judge set forth the facts relevant to Mr. Anderson’s request for

relief. They are these:

      On April 22, 2013, the Northern District of Florida sentenced Anderson
      to a 90-month term of imprisonment for conspiracy to defraud the
      government, wire fraud, and identity theft. United States v.
      Anderson,4:12-cr-59-001(N.D. Fla. 2013). Doc. 5-1 at 10–12. He also
      received a term of three years of supervised release upon conclusion of
      his imprisonment. Doc. 5-1 at 14. On September 7, 2018, Anderson
      was released from prison and began his term of supervised release.
      Doc. 5-1 at 29. Although Anderson’s conviction and sentence
      originated in the Northern District of Florida, that court transferred
      Anderson’s supervision to the Northern District of Alabama on January
      24, 2019. See United States v. Anderson, 2:19-cr-00135-ACA-SGC.
      Because Anderson tested positive for illegal drugs in February and
      March 2019, the Northern District of Alabama revoked his supervised
      release in October 2019 and sentenced Anderson to a term of 18 months
      followed by six months of supervised release. Doc. 5-1 at 26.

      The BOP projects Anderson’s current release date to be January 14,
      2021. Doc. 1 at 26; Doc. 5-1 at 5. Anderson asserts that the First Step
      Act of 2018 entitles him to 53 days of credit through retroactive GCT
      for the 90-month sentence he completed prior to the enactment of that
      Act, and 54 days of un-prorated credit for the final six months of his

                                       3
    Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 4 of 13




      18-month sentence. Doc. 1 at 9. The government responds that
      Anderson’s failure to exhaust his administrative remedies prior to filing
      this § 2241 petition requires the dismissal of his claims and, in any
      event, BOP properly calculated his release date. Doc. 5. Anderson, in
      his reply, asserts that other similarly situated inmates have received
      retroactive GCT, but the BOP improperly deemed his revocation to be
      a new sentence—rather than a continuation of his original sentence—
      because he received a new case number when the Northern District of
      Florida transferred his supervision to the Northern District of Alabama.
      Doc. 7 at 7.

(Doc. 10, p. 2).


      Turning to the analysis in the report, as noted, the magistrate judge found that

Mr. Anderson did not properly exhaust his administrative remedies. (Doc. 10, pp.

3-6, p. 14). The Court adopts the magistrate judge’s finding concerning exhaustion.


      On the merits, the magistrate judge found that Mr. Anderson is not entitled to

retroactive good conduct time pursuant to the First Step Act’s increase in the annual

allotment of good conduct time for the years that Mr. Anderson served in prison

under his 2013 sentence because “there is no legal basis for retroactively applying

GCT to an already completed sentence.” (Doc. 10, p. 10). The magistrate judge

also concluded that the BOP properly prorated good conduct time for the last six

months of Mr. Anderson’s 18-month sentence and that Mr. Anderson is not entitled

to the full annual allotment of 54 days of good conduct time for those final six

months. (Doc. 10, pp. 13-14).




                                      4
     Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 5 of 13




       I reach the same conclusion as the magistrate judge with respect to Mr.

Anderson’s argument concerning retroactive application of good conduct time under

the First Step Act but depart somewhat from the authority on which the magistrate

judge’s conclusion rests. Mr. Anderson contends that his revocation sentence of

imprisonment, ordered in 2019, is part of his 2013 sentence and that good conduct

time available from his original term of imprisonment, because of the increased

annual allotment of good conduct time under the First Step Act, should apply as

credit towards his 18-month revocation sentence. (Doc. 1, pp. 3, 6, 9, 13). Under

the First Step Act of 2018, federal prisoners may earn 54 days of good conduct time

annually, an increase of seven days over the prior available annual allotment of good

conduct time. 3 Congress made the seven day increase partially retroactive by

providing that the 54-day credit applies to “a prisoner who is serving a term of

imprisonment of more than 1 year.” 18 U.S.C. § 3624(b)(1). Thus, an additional

seven days of credit for each year of his initial 90-month term of imprisonment is

available to Mr. Anderson if, on revocation, he “is serving” part of the incarceration

component of his original sentence.

       In evaluating Mr. Anderson’s argument, I depart from the authority on which

the magistrate judge relied because language in the cited opinions is inconsistent



3
  “Section 102 of the First Step Act of 2018 amended the maximum allowable good conduct time
from 47 to 54 days per year.” (Doc. 10, p. 7) (citing 18 U.S.C. § 3624(b)(1)).
                                         5
    Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 6 of 13




with Supreme Court precedent. (Doc. 10, pp. 7-9). In an opinion that is persuasive

authority for district courts in the circuit, the Eleventh Circuit Court of Appeals

recently stated: “Punishment imposed upon the revocation of supervised release is

a modification of the sentence imposed for the original offense; it is not punishment

for the conduct that violated the terms of supervised release.” United States v. Paul,

826 Fed. Appx. 809, 814 (11th Cir. 2020). The holding rests on the Supreme Court’s

decision in Johnson v. United States, 529 U.S. 694 (2000).

      In Johnson, the Supreme Court rejected lower court decisions in which the

lower courts had held that a term of imprisonment imposed upon revocation of

supervised release for a new crime committed during a term of supervision, a

violation of a mandatory condition of supervised release, was punishment for the

violation of the condition of supervised release. Johnson, 529 U.S. at 700; see 28

U.S.C. § 3583(d) (“The court shall order, as an explicit condition of supervised

release, that the defendant not commit another Federal, State, or local crime during

the term of supervision . . . .”). The Supreme Court held that the revocation sentence

of imprisonment is “part of the penalty for the original offense.” Johnson, 529 U.S.

at 700.

      The Supreme Court explained that critical constitutional concepts would be

jeopardized if a term of imprisonment for a violation of a condition of supervised

release were anything other than a part of the original penalty that a district court


                                       6
    Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 7 of 13




imposed for criminal conduct established by a guilty plea or by proof beyond a

reasonable doubt of a criminal violation. For example, a district court may take a

person’s liberty and impose a term of imprisonment for violation of a condition of

supervised release even if the violation does not involve criminal conduct. And a

district court may imprison an individual under supervision for new conduct that is

a violation of criminal law if the government establishes the criminal violation by a

preponderance of the evidence; the government does not have to meet the more

demanding reasonable doubt standard to establish grounds for imprisonment if the

government requests imprisonment because the individual violated a term of

supervision by committing a new crime. Johnson, 529 U.S. at 700; see 18 U.S.C. §

3583(e)(3) (stating that a district court may “revoke a term of supervised release,

and require the defendant to serve in prison all or part of the term of supervised

release authorized by statute for the offense that resulted in such term of supervised

release without credit for time previously served on postrelease supervision, if the

court, pursuant to the Federal Rules of Criminal Procedure applicable to revocation

of probation or supervised release, finds by a preponderance of the evidence that the

defendant violated a condition of supervised release . . . .”).

      Moreover, in addition to the penalty that a court may assess for a violation of

the condition of supervised release, an individual under supervision who violates a

criminal law may be charged separately for the new violation and may be found


                                        7
       Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 8 of 13




guilty of the new criminal violation either upon a guilty plea or proof to a jury of

guilt beyond a reasonable doubt. The individual may be sentenced to separate terms

of imprisonment, one for the violation of the condition of supervised release and

another for the new criminal conduct. In this scenario, if a term of imprisonment on

revocation were punishment for the new criminal conduct (as indicated in opinions

cited in the report and recommendation), the lower standard of proof, the absence of

a jury finding of guilt, and the potential for double jeopardy would create

constitutional issues under the Fifth and Sixth Amendments. Johnson, 529 U.S. at

700.

        More recently, in United States v. Haymond, Justice Gorsuch, writing for

himself and three other justices, examined the constitutional boundaries of a judge’s

ability to impose a term of imprisonment for a violation of a condition of supervised

release. Justice Gorsuch began with this fundamental proposition: “Only a jury,

acting on proof beyond a reasonable doubt, may take a person’s liberty.” 139 S.Ct.

2369, 2373 (2019). He continued: “A judge’s authority to issue a sentence derives

from, and is limited by, the jury’s factual findings of criminal conduct.” 139 S.Ct.

at 2376. 4 Tracing the history of supervision as a component of a criminal sentence,

Justice Gorsuch explained that, at common law, criminal penalties initially were


4
 As corollary, a judge may take a person’s liberty upon a confession of guilt by guilty plea but
only to the extent permitted by the facts established as part of the guilty plea.

                                           8
     Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 9 of 13




prescribed and that probation and parole, periods of supervised “conditional liberty”

substituted for part or all of a prison term and subject to revocation, were fashioned

by legislatures as “an ‘act of grace.’” 139 S.Ct. at 2377. In 1984, Congress

eliminated federal parole and substituted supervised release, a form of conditional

liberty that does not replace a portion of an individual’s initial term of imprisonment

but follows the term of imprisonment as a component of a defendant’s overall

sentence “to encourage rehabilitation after the completion of [a] prison term.” 139

S.Ct. at 2382 (emphasis in Haymond). 5

       To be constitutionally sound, a prison term imposed upon revocation of a

period of conditional liberty may not “exceed the remaining balance of the term of

imprisonment already authorized by the jury’s verdict” (or the facts supporting a

guilty plea) because a period of imprisonment for a violation of a condition of

conditional liberty, here supervised release, is tethered to the facts that produced the

entire sentence of imprisonment and supervision, not the conduct that violated the

condition of supervision. 139 S.Ct. at 2377. Justice Gorsuch reiterated the lesson

of Johnson:

       Today, we merely acknowledge that an accused’s final sentence
       includes any supervised release sentence he may receive. Nor in saying
       that do we say anything new: This Court has already recognized that
       supervised release punishments arise from and are “treat[ed] ... as part
       of the penalty for the initial offense.” Johnson v. United States, 529

5
 As Congress has stated, “imprisonment is not an appropriate means of promoting correction and
rehabilitation.” 28 U.S.C. § 3582(a).
                                          9
    Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 10 of 13




      U.S. 694, 700, 120 S.Ct. 1795, 146 L.Ed.2d 727 (2000). The defendant
      receives a term of supervised release thanks to his initial offense, and
      whether that release is later revoked or sustained, it constitutes a part of
      the final sentence for his crime.

Haymond, 139 S.Ct. at 2379-80. In his concurring opinion in Haymond, Justice

Breyer put it this way:

      The consequences that flow from violation of the conditions of
      supervised release are first and foremost considered sanctions for the
      defendant’s “breach of trust”—his “failure to follow the court-imposed
      conditions that followed his initial conviction—not “for the particular
      conduct triggering the revocation as if that conduct were being
      sentenced as new federal criminal conduct.” United States Sentencing
      Commission, Guidelines Manual ch. 7, pt. A, intro. 3(b) (Nov. 2018);
      see post, at 2392 – 2393. Consistent with that view, the consequences
      for violation of conditions of supervised release under § 3583(e), which
      governs most revocations, are limited by the severity of the original
      crime of conviction, not the conduct that results in revocation.

139 S.Ct. at 2386 (Breyer, J., concurring).

      Reading Johnson and the principal and concurring opinions in Haymond

together, this much is clear: a prison term imposed for violation of a condition of

supervised release is cabined by the facts that undergird an individual’s criminal

conviction and the resulting sentence, not the facts that support the finding of a

violation of a condition of supervised release. In that sense, a term of imprisonment

for revocation of supervised release is related to the original term of incarceration,

and a prison sentence for revocation, when combined with the initial term of

imprisonment, may not exceed the statutory maximum for the conduct that produced



                                       10
    Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 11 of 13




the criminal sentence. 6 But that does not mean that an individual is still serving his

original term of imprisonment within the meaning of the First Step Act when he is

imprisoned for a violation of a condition of supervision. To the contrary, Justice

Gorsuch stated that supervision begins -- and thus a violation of a condition of

supervision necessarily occurs – “after the completion of [a] prison term.” 139 S.Ct.

at 2382 (emphasis in Haymond).

       But all of this is academic because even if a term of imprisonment imposed

for a violation of a condition of supervised release were an extension of an initial

term of imprisonment, such that retroactive good conduct time might be statutorily

available to an individual under the First Step Act, availability is not entitlement.

Awards of good conduct time are within the BOP’s discretion. By regulation, the

BOP has exercised its discretion to refuse good conduct time that could be credited

to a defendant after he is released from his initial term of imprisonment. Under 28

C.F.R. § 2.35(b), “[o]nce an offender is conditionally released from imprisonment,

either by parole or mandatory release, the good time earned during that period of


6
  The language that the Eleventh Circuit used in Paul, characterizing the penalty for a violation of
a condition of supervised release as “a modification of the sentence imposed for the original
offense,” is helpful to an understanding of the relationship between the original crime and the
violation of a condition of supervision. In essence, a sentencing judge, in imposing a term of
imprisonment for a violation of a condition of supervised release, is recognizing that the initial
term of probation or imprisonment was not sufficient to accomplish the 18 U.S.C. § 3553(a)
sentencing factors of respect for the law, deterrence or future criminal conduct, protection of the
public and/or correctional treatment, so the court imposes, pursuant to § 3583, an additional term
of imprisonment for the original crime in light of the information provided by the violation of the
conditions of supervised release.
                                            11
    Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 12 of 13




imprisonment is of no further effect either to shorten the period of supervision or to

shorten the period of imprisonment which the offender may be required to serve for

violation of parole or mandatory release.” 28 C.F.R. § 2.35(b). In other words, when

an offender is released, good conduct time he has accumulated or may accumulate

in the future through retroactive legislative changes expires.        Therefore, Mr.

Anderson’s argument that he is entitled to receive additional good conduct time for

his initial 90-month term of imprisonment fails because the credits that he claims

expired administratively when the BOP released him from custody to begin his term

of supervision.

      That leaves Mr. Anderson’s argument that he should receive a full 54 days of

good conduct time credit for the last six months of his 18-month sentence. The Court

agrees with the magistrate judge’s finding that the BOP properly pro-rated Mr.

Anderson’s available annual good conduct time for the final six months of his

sentence. (Doc. 10, pp. 11-14). Therefore, the Court will not adjust the 27 days of

credit that the BOP calculated for the last six months of Mr. Anderson’s 18-month

sentence.

      Having reviewed and considered the materials in the habeas record and in the

underlying criminal record, the Court finds that Mr. Anderson has not exhausted his

administrative remedies, and, even if he had, he is not entitled to additional good

conduct time. Therefore, the Court denies Mr. Anderson’s request for an order


                                      12
    Case 1:20-cv-00990-MHH-GMB Document 11 Filed 01/06/21 Page 13 of 13




directing the BOP to recalculate his good conduct time. By separate order, the Court

will dismiss this habeas action without prejudice.


      DONE and ORDERED this January 6, 2021.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                     13
